PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.go

BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/099,632
Filing Date: 15 Apr 2016
Appellant(s): Shin, Sung, Hong



__________________
James D. Miller
For Appellant



EXAMINER’S ANSWER
This is in response to the appeal brief filed 1/23/2020
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2006/0272801 — previously cited) in view of Kato (US 6,357,520 — previously cited) and Ninagawa (US 2011/0214848 — previously cited).
Regarding claim 1, |kawa teaches a vehicle condenser (see Abstract, 1, Fig. 1) comprising:
a pair of header tanks (2, 3, Fig. 1) installed so as to be spaced transversely apart from each other; a plurality of tubes (4, Fig. 1) stacked so as to be spaced longitudinally apart from each other while both ends of each of the tubes are inserted into the header tanks (see Fig. 1);
a plurality of radiation fins (6, Fig. 1, see Abstract) installed between the tubes; and
a pair of supports (5, Fig. 1) installed such that one surface of each of the supports comes into contact with an associated outermost one of the radiation fins while both ends of each of the supports are inserted into the header tanks,
wherein each of the supports comprises: a body part extending transversely (defined as the portion of element 5 that extends between the header tanks in Fig. 1); an embossing part (13, 14, Fig. 3) protruding from another surface of the body part which does not come into contact 
Ikawa does not teach each of the coupling parts including a fork portion and a notch portion, wherein the notch portion of each of the coupling parts is tapered wherein a wicth thereof is reduced toward an inside end of the notch portion from a tip of the fork portion, wherein through-holes penetrate the body part so as to be spaced by a predetermined distance toward an inside of the body part from each of the tips thereof and the header tanks.
Kato teaches a heat exchanger (see Kato, Title) that features side plates (see Kato, 8, Fig. 1) with coupling parts (Kato, 82, Fig. 8) that comprise a notch portion (Kato, 82b, Fig. 8) formed inward of the body part from a tip of the coupling part so as to be located on the central axis line of the body part; and a fork portion (Kato, 82a, Fig. 8) inserted into each of a support insertion hole formed in the header tanks, wherein the notch portion of each of the coupling parts is tapered wherein a wicth thereof is reduced toward an inside end of the notch portion from a tip of the fork portion (see Kato, 82b is tapered linearly from the tip 82a as it is inserted, further see col. 6, lines 34-41, “After inserting the end portion 82 into the side plate insertion hole 10, the end portion 82 is opened in the breadth direction along the slit 82b and the notch 82c as indicated by arrows and chain lines in the drawing, thereby preventing the end portion 82 from coming out of the side plate insertion hole 10”). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ikawa with the coupling parts of Kato, in order to allow for an easy insertion of the supports into the header plates (see Kato, col. 1, lines 45-48).
Ikawa as modified by Kato does not teach through-holes penetrate the body part so as to be spaced by a predetermined distance toward an inside of the body part from each of the tips 
Regarding claim 10, Ikawa as modified teaches the vehicle condenser according to Claim 9, wherein each of the through-holes has a circular or square shape (see Ninagawa, 113e, Fig. 2A).
Regarding claim 11, |kawa as modified teaches the vehicle condenser according to Claim 10, wherein the through-holes are formed so as to be located on a central axis line of the body part (see Ninagawa, Fig. 2A).
Regarding claim 12, Ikawa as modified teaches the vehicle condenser according to Claim 11, but does not teach each of the through-holes is located at a position spaced by a distance of 1 mm to 5 mm toward the inside of the body part from each of both of the tips thereof. However, the claimed position of the through-holes spaced on the body part from both of the tips is merely routine engineering design choice, the general conditions of which are met 
Regarding claim 13, |kawa as modified teaches the vehicle condenser according to claim 12, wherein an outer diameter of each of the coupling parts is constant from a corresponding one of the tips of the body part to the tip of the fork portion (see Ikawa, Fig. 3, the diameter of each 5b, 5c, 5d remains constant from the tip of the coupling part, through the combination the fork would be at the edge of 5d, noting that the diameter remains constant from the tip of the fork).
(2) Response to Argument
	Appellant’s argument begins by addressing the 35 USC 103 rejections made in the previous office action. Appellant’s first argument is directed to the rejection of the limitation “wherein the notch portion of each of the coupling parts is tapered wherein a width thereof is reduced toward an inside end of the notch portion from a tip of the fork portion” in claim 1. Appellant argues that the Kato reference discloses an axially extending slit that terminates in a notch extending laterally from an inside end of the slit including a width that is increased towards the inside end, which is in contrast to claim 1 which requires a reduced width toward the 
	Appellant further argues that the Ninagawa reference does not teach a support having a through-hole at the position recited in claim 1. The Examiner acknowledges and appreciates on pages 9-12 of the Appeal Brief filed, Appellant offered a substantial background to gain a better perspective on the claimed invention. Moving forward, Appellant specifically argues that Ninagawa’s end portion is not received within any type of opening or hole defining a boundary between an interior and an exterior of an associated header tank, see Appeal Brief, page 12. The Examiner has considered this argument and respectfully disagrees. Ninagawa clearly shows an analogous support as claimed in element 113 which has a through-hole 113e, wherein the through-hole is spaced apart from the header tanks 120, 130 as indicated by at least Fig. 1 and Fig. 2A. As the claim merely requires the body part to have a through-hole which is spaced toward an inside end from each of the tips (shown clearly in Fig. 2A of Ninagawa) and spaced from the header tanks (shown in Figs. 1 and 2A), the Ninagawa reference is appropriately 
Further, the Examiner notes that Appellant appears to be confusing the core plate of Ninagawa as being the analogous header tank which is inconsistent with both Ninagawa and what is written by the Examiner in the rejection. The conflation of the core plate 114 with the header tanks 120 and 130 is inappropriate as the core plate is not relied upon in the rejection, and because the header tanks are clearly defined in the rejection.
Appellant further argues that Ninagawa fails to provide suitable guidance for modifying either support structures disclosed in the references of record. Specifically, Appellant cites the positioning of the through-hole relative to the header tank rather than penetrating a transverse surface of the header tank. See Appeal Brief, page 14. The Examiner has considered the argument and respectfully disagrees as the express benefit of the through-hole is how brazing can be accurately and easily performed per paragraphs 0013-0014 of Ninagawa, and that the overlap between the references being in the same field of endeavor makes the combination valid and the motivation obvious from the teaching of Ninagawa. Application of the benefit to Ikawa as modified is directly informed by Ninagawa, thereby making it obvious to one of ordinary skill in the art to modify. Appellant’s argument hinges on the placement and position of the through-hole in order to apply the motivation and the Examiner disagrees as this is never mentioned in the cited sections of Ninagawa. Application of the through-hole would logically provide the same benefit to Ikawa as modified due to the fact that the through-hole is clearly associated with 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763
                                                                                                                                                                                                        /KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.